DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-20 are currently being examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,576,110 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claimed invention is a more narrow scope of the instant application claimed invention. Thus the broader claim scope of the instant application is encompassed within the patent’s claim scope.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	In particular, claim 15 recites “the second door” in lines 2-3. There is lack of antecedent basis for this limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7, 11-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oz (US 2016/0098871 A1, IDS) in view of Shroff et al. (“Shroff”, US 2017/0337511 A1).
1) Regarding claims 1 and 11, Oz discloses a locking and unlocking control system, comprising: 	processing circuitry (¶0115; Fig. 1: processing unit 820) configured to: 		not permit unlocking of a door of a predetermined region (¶0107, with regard to the vehicle being the drop off destination), which is defined in a vehicle (¶0107) or a facility, by a second user (¶0107 with regard to the delivery service provider) different from a first user (¶0107 with regard to the customer) when a parcel is not to be collected by the first user until the second user accesses the predetermined region (Oz discloses, in ¶0107-111, a process of delivering a customer’s Box2Go (corresponding to the customer using a Box2Go application to establish that the customer’s car is to be used as a drop off location via the use of a generated vehicle virtual key created during the user purchase and delivery request process, see ¶0044; ¶0100-104). Notice that the delivery service provider looks up the vehicle virtual key in order to gain access to the vehicle to permit drop off of the delivery within the vehicle, subsequently the delivery service provider is able use the vehicle virtual key to enable a vehicle key Fob simulator system actuated by the delivery service provider (¶)0025-30; ¶0098) to gain access (via a unlock command) to the vehicle to permit drop off of the delivery, once the delivery has been placed within the vehicle a lock command is issued. Thereafter the customer is notified and the vehicle virtual key is destroyed (¶0098; ¶0111), (hence the delivery service provider can no longer gain access after the vehicle virtual key is destroyed). However since the delivery has been delivered to the customer’s vehicle the customer can access their vehicle to obtain the content of the deliver, hence not until the delivery service provider has dropped of the delivery (corresponding to estimating that a parcel is not to be collected by the first user until the second user accesses the predetermined region)), the parcel being associated with the first user and being present in the predetermined region which is locked (as addressed above the vehicle is locked after the delivery is dropped off by the delivery provider, hence the delivery corresponding to a parcel is present within the vehicle). 	As per the limitation when it is estimated that the parcel is not to be collected by the first user.  	In the art of carryout delivery, it is known that a delivery window or time can be based on estimation (which would correspond to a time that a user will not be able to collect a parcel since the delivery has not yet been performed), as taught by Shroff, which discloses, in ¶0157; ¶0168, the concept of estimating a delivery time based on the current location of a delivery vehicle. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of estimating a delivery time based on the current location of a delivery vehicle as taught by Shroff, into the system as taught by Oz, with the motivation to enhance the delivery features of the system. 	2) Regarding claims 2 and 12, Oz and Shroff teach wherein the system is configured to control, by issuing authentication information for causing the vehicle or the facility to execute the locking and unlocking process (Oz: ¶0109), to a user terminal (Oz: ¶0033-36; Fig. 1B: fob simulator) of each of users at least including the second user, access of the users including at least the second user to the predetermined region (Oz: ¶0036; ¶0109-110 with regard to the rolling security key). 	3) Regarding claims 3 and 13, Oz and Shroff teach wherein when the processing circuitry receives a permission request signal requesting permission to lock and unlock the door from the user terminal of the second user (Oz disclose, in ¶0056), the processing circuitry is configured to execute a process of not performing issuance of the authentication information for the second user when an access prohibition condition is satisfied (Oz discloses, in ¶0056, the second virtual ley needs to be received within a certain time window, hence if the second virtual key is not received within the appropriate time the system will function as claimed).  	4) Regarding claims 4 and 14, Oz and Shroff teach wherein the processing circuitry is configured to execute a process of invalidating the authentication information for the second user already issued to the user terminal of the second user (Oz discloses, in ¶0056, the use of first security key and a second security key operation as part of a two-phase authentication process. Oz discloses, in ¶0106, that the second key is only valid within a limited shelf life, hence if not used within the shelf life the second key will be invalidated). 	5) Regarding claim 7, Oz and Shroff teach wherein: 	the vehicle or the facility includes an alternative region independent from the predetermined region, the alternative region having a second door controlled to be locked and unlocked via the user terminal of the second user so as to allow the second user to access the alternative region (Oz discloses, in ¶0110, that the vehicle’s door or trunk can be accessed, hence the vehicle’s driver/passenger compartment can be interpreted as the predetermined region and the trunk door can be interpreted as the alternative region); and 	when an access prohibition condition is satisfied, the processing circuitry is configured to permit unlocking of the second door by the second user by issuing alternative region authentication information for allowing the second user to unlock the second door (Oz: ¶0110).  	6) Regarding claim 16, Oz and Shroff with the same motivation to combine as presented in the rejection of claims 1 and 11 teach a non-transitory computer-readable storage medium (Oz: ¶0115) that stores instructions causing a processor to execute a control process for locking and unlocking (Oz: ¶0115-119), in manner claimed see analysis of the rejections of claims 1 and 11. 	7) Regarding claim 17, Oz and Shroff teach wherein access to the predetermined region by users including at least the second user is controlled by issuing, to a user terminal (Oz: ¶0033-36; Fig. 1B: fob simulator) of each of the users including at least the second user, predetermined authentication information for allowing the vehicle or the facility to execute the locking and unlocking process (Oz: ¶0036; ¶0109-110 with regard to the rolling security key).  	8) Regarding claim 18, Oz and Shroff teach receiving a permission request signal requesting permission to lock and unlock the door from the user terminal of the second user (Oz disclose, in ¶0056); and 	not issuing authentication information for the second user, when it is determined that the parcel is present in the predetermined region and the door is locked (Oz discloses, in ¶0056, the second virtual ley needs to be received within a certain time window, hence if the second virtual key is not received within the appropriate time the system will function as claimed). 	9) Regarding claim 19, see analysis of the rejection of claims 4 and 14. 	10) Regarding claim 20, see analysis of the rejection of claim 7.
Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Oz in view of Shroff, and in further view of Wiechers et al. (“Wiechers”, US 2016/0342944 A1, IDS) 	1) Regarding claims 5, Oz and Shroff teach wherein the processing circuitry is further configured to: 	acquire information on an access permission condition for permitting access to the predetermined region by the second user when the parcel is present in the predetermined region (Notice that Oz discloses, in ¶0110, that the delivery service provider may be picking a package, hence the limited shelf life features disclosed in ¶0106 can be interpreted as acquiring access permission information to be meet ). 	As per the limitation permit the second user to unlock the door when the parcel satisfies the access permission condition, even when an access prohibition condition is satisfied; and 	not permit the second user to unlock the door when the parcel does not satisfy the access permission condition, when the access prohibition condition is satisfied. 	Wiechers discloses, in ¶0077-78, the concept of only permitting access to a vehicle within a certain time frame (corresponding to the parcel satisfying an access condition).  	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of only permitting access to a vehicle within a certain time frame as taught by Wiechers, into the system as taught by Oz and Shroff, with the motivation to enhance the validation features of the system. 	2) Regarding claims 6, Oz, Shroff and Wiechers teach wherein the processing circuitry is configured to acquire the access permission condition set by the first user (Oz: Fig. 8A illustrates that user authorizing/setting the delivery/pickup condition to be within a specified time window).
Claim(s) 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oz in view of Shroff, and in further view of Mellado et al. (“Mellado”, US 2019/0130348 A1, IDS). 	1) Regarding claim 8, as per the limitation wherein the processing circuitry is configured to issue the alternative region authentication information after not permitting the second user to unlock the predetermined region. 	Mellado discloses, in ¶0050-51, the concept of controlling access to particular compartments of an object that comprises multiple accessible compartments. Notice that one compartment can be restricted while another compartment can be accessed. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of controlling access to particular compartments of an object that comprises multiple accessible compartments as taught by Mellado, into the system as taught by Oz and Shroff, with the motivation to enhance the security features of the system. 	2) Regarding claim 15, Oz, Shroff and Mellado with the same motivation to combine as presented in the rejection of claim 8 teach when an access prohibition condition is satisfied, permitting unlocking of a second door by the second user by issuing alternative region authentication information for allowing the second user to unlock the second door (Oz discloses, in ¶0110, that the vehicle’s door or trunk can be accessed, hence the vehicle’s driver/passenger compartment can be interpreted as the predetermined region and the trunk door can be interpreted as the alternative region), 	wherein the vehicle or the facility includes an alternative region independent from the predetermined region, the alternative region having the second door controlled to be locked and unlocked via a user terminal of the second user so as to allow the second user to access the alternative region (Mellado discloses, in ¶0050-51, the concept of controlling access to particular compartments of an object that comprises multiple accessible compartments).
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oz in view of Shroff, and in further view of High et al. (“High”, 2018/0096270 A1, IDS). 
 	1) Regarding claim 9, as per the limitation wherein the processing circuitry is configured to notify the second user that the unlocking of the door of the predetermined region is not permitted. 	Oz illustrates, in Fig. 8A, setting up authorized time window for access. 	 High discloses, in ¶0011; ¶0046-47 with reference to Fig. 4; claim 1, the concept of providing a denial notification to a delivery service.  	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing a denial notification to a delivery service as taught by High, into the system as taught by Oz and Shroff, with the motivation to enhance the access monitoring and control features of the system.
Allowable Subject Matter
Claim(s) 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The examiner notes that a terminal disclaimer would need to be provided to overcome the above double patent rejection, as well.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20190050820 A1, system controlling access of a plurality of users of a predetermined region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684